                  IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


    In the Matter of:                                 )        Chapter 11
                                                      )
    STEEL CITY POPS HOLDING, LLC,                     )        Case No. 19-04687-DSC11
    et al, 1                                          )
                                                      )        (Jointly Administered)
                                                      )
                           Debtors.                   )



      CONSENT ORDER REGARDING MOTION FOR RELIEF FROM AUTOMATIC
                   STAY FILED BY THE BANCORP BANK

          This matter came before the Court on the motion filed by The Bancorp Bank (“Bancorp”),

to terminate the automatic stay as it pertains to twenty-nine (29) motor vehicles leased pursuant

to the Master Lease Agreement, Open-End Lease (“Master Lease”) between Bancorp and Steel

City Pops B’ham, LLC (“the Debtor”). The parties, through counsel, have reached an agreement

as to the resolution of this matter. Based upon the agreement of the parties, it is ORDERED,

AJUDGED and DECREED as follows:

          1.   The Motion for relief from the automatic stay filed by Bancorp is GRANTED as to

the vehicles subject to the Master Lease which are being surrendered by the Debtor (“the

Surrendered Vehicles”). The Surrendered Vehicles are described as follows:

                 2018 GMC Yukon XL 1500 Denali 4D Utility                      1GKS1HKJ7JR238049
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN8J1200278
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN9J1200435
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN7J1202913
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN6J1201378
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN5J1204367
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN5J1202554
                 2018 GMC Canyon Base Crew Cab 2WD SWB                         1GTG5BEN0J1200047
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235);
Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898) The
Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama 35209.




Case 19-04687-DSC11              Doc 123 Filed 01/24/20 Entered 01/24/20 10:57:20                           Desc
                                   Main Document    Page 1 of 4
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN1J1263612
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN4J1264513
               2018 Ram ProMaster                                   ZFBERFAB4J6K77332
               2018 Ram ProMaster                                   ZFBERFAB6J6K37379

       Bancorp is granted relief from the automatic stay to repossess and liquidate the Surrendered

Vehicles in accordance with the Master Lease between the parties. Bancorp shall be allowed to

file a Proof of Claim for the lease termination or deficiency charges resulting from the surrender

and liquidation of the Surrendered Vehicles.

       2.    The Motion for relief from the automatic stay filed by Bancorp is DENIED as to the

vehicles subject to the Master Lease which are being retained by the Debtor (“the Retained

Vehicles”). The Retained Vehicles are described as follows:

               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN8J1202662
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN9J1204436
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN7J1204712
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN7J1204368
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN7J1201194
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN6J1200330
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BENXJ1202775
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN1J1202504
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN0J1200646
               2018 Ram ProMaster                                   ZFBERFAB7J6K42459
               2018 Ram ProMaster                                   ZFBERFAB0J6K57451
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN5J1261801
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN2J1263666
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN6J1262312
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN4J1262924
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN3J1264146
               2018 GMC Canyon Base Crew Cab 2WD SWB                1GTG5BEN7J1265557


       3.      The denial of the Bancorp motion as to the Retained Vehicles is conditioned upon

the approval by the Court of the Motion for an Order Authorizing (I) Partial Assumption and

Partial Rejection of Certain Automobile Leases and (II) Approving Cure Amounts in Respect

Thereof filed by the Debtor and payment by the Debtor to Bancorp of the amount of $28,2462.29

cure payment within ten (10) days of the entry of the order approving the Debtor’s Motion to




Case 19-04687-DSC11         Doc 123 Filed 01/24/20 Entered 01/24/20 10:57:20                 Desc
                              Main Document    Page 2 of 4
Assume the Master Lease. In the event that the Debtor fails to pay the cure amount described

above, within the time required by the Court, then, after ten (10) additional days after notice of

default, the stay is terminated as to the Retained Vehicles and Bancorp shall be allowed to

repossess and liquidate those Retained Vehicles in accordance with the terms of the Master Lease

Agreement. After any such repossession, Bancorp shall be allowed to file a Proof of Claim for the

lease termination or deficiency charges resulting from the repossession and liquidation of the

Retained Vehicles.

       4.      In order to provide Bancorp sufficient assurance of the Debtor’s future performance

under the Master Lease, beginning with the March lease payment due, in the event that the Debtor

fails to pay any monthly lease payment within the time and amount required under the Master

Lease, as modified by this Court, then Bancorp may file with the Court a Notice of Default giving

the Debtor twenty (20) days to cure any missed lease payments. A copy of the Notice of Default

shall also be mailed to the Debtor. If the default is not cured within twenty (20) days from the date

the notice is issued, then Bancorp may file a Notice of Termination of Stay with the Court and

mail a copy to the Debtor. Upon filing the Notice of Termination of Stay, the stay shall lift without

further Order from the Court. Further, upon termination of the automatic stay under this provision,

Bancorp shall be allowed to repossess and liquidate those vehicles in accordance with the Master

Lease Agreement. After any such repossession, Bancorp shall be allowed to file a Proof of Claim

for the lease termination or deficiency charges resulting from the repossession and liquidation of

the Retained Vehicles.

       DONE AND ORDERED this the 24th day of January, 2020.


                                                      /s/ D. Sims Crawford
                                                      D. SIMS CRAWFORD
                                                      United States Bankruptcy Judge




Case 19-04687-DSC11          Doc 123 Filed 01/24/20 Entered 01/24/20 10:57:20                  Desc
                               Main Document    Page 3 of 4
This order is reviewed and approved by:



/s/ Paul J. Spina, III___________________
Paul J. Spina, III
Attorney for The Bancorp Bank
Spina & Lavelle, PC.
One Perimeter Park South, Suite 400N
Birmingham, Alabama 35243
(205) 298-1800
pspina@spinalavelle.com


/s/ Lee R. Benton____________________
Lee R. Benton
Attorney for Steel City Pops B’ham, LLC
Benton & Centeno, LLP
2019 Third Avenue North
Birmingham, AL 35203
(205) 278-8000
lbento@bcattys.com




Case 19-04687-DSC11        Doc 123 Filed 01/24/20 Entered 01/24/20 10:57:20   Desc
                             Main Document    Page 4 of 4
